Citation Nr: 1018936	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  02-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, characterized as gastroesophageal reflux disorder 
(GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1978 to April 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2005 and December 2005, this case was remanded for 
additional evidentiary development.  The requested 
development was completed, and the case was returned to the 
Board in September 2006, at which time the claim was denied.  
The Veteran then appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2008 Order, the Court vacated the September 2006 Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand.  In November 2008, the case was again remanded.

Unfortunately further development is still required here, and 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).  Indeed, in its November 
2008 remand, the Board directed that the Veteran be afforded 
a VA examination to address the nature and etiology of any 
currently present gastrointestinal disabilities. 

Pursuant to the remand instructions, a VA examination was 
performed in November 2009, and an addendum submitted in 
February 2010.  The examiner diagnosed cholelithiasis and 
cholecystitis, status post cholecystectomy; acute biliary 
pancreatitis, resolved following cholecystectomy; colon 
diverticulitis status post successful treatment with no 
recurrences since year 2000; and gastroesophageal reflux 
disorder, no complications.  However, the examiner did not 
expressly state when such conditions had been first 
manifested, as instructed in the remand.  Moreover, the 
opinion provided in the November 2009 examination only 
addressed the etiology of the Veteran's GERD and his service-
connected pancreatitis, without addressing the remaining 
diagnoses.  Moreover, the opinion provided in the February 
2010 addendum was conclusory and poorly substantiated.  
Indeed, the only rationale provided in the addendum was that 
"none of the disorders were the result of the Veteran's 
military service, as no symptoms were apparent for some time 
following that service, and thus is unlikely that they were 
related to the Veteran's military service or pancreatitis."  
It is noted that the absence of in-service findings would not 
necessarily be pertinent to the question of whether any 
current GERD or other gastrointestinal disability was 
secondary to his pancreatitis.

The Board also notes that the Veteran's attorney submitted 
correspondence in April 2010, with attached medical 
information from the Internet, suggesting that the Veteran's 
current gastrointestinal symptoms are the result of the 
cholecystectomy performed in relation to his service-
connected  pancreatitis as, thereby causing 
postcholecystectomy syndrome (PCS), which in turn involves 
GERD symptoms.  Thus, new medical evidence potentially 
relates the current disability to the service-connected 
pancreatitis, and such medical evidence should be addressed 
by the examiner in further supplementing their previous 
opinion.    

Hence, the Board finds that further development is warranted 
in order to fairly and accurately decide the Veteran's claim.  
Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence 
or clarification of the evidence is essential for a proper 
appellate decision, the Board is required to remand the case 
to the RO for necessary action.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA 
examiner to review the claims folder, 
including this remand.  If at all 
possible, return the claims file to the 
same examiner for a second addendum 
opinion, if the examiner remains 
available.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  

Based on the claims file review, the 
examiner should state, to the best of his 
ability, when each diagnosed 
gastrointestinal disability became 
manifest.  The examiner should then 
render a medical opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
diagnosed gastrointestinal disabilities 
were caused by or incurred in active 
service or were proximately due to, or 
aggravated by, the Veteran's service-
connected pancreatitis.
 
The examiner should also address the 
argument raised by the private attorney 
and indicated in the medical information 
from the Internet and render a medical 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the cholecystectomy the 
Veteran received in connection with his 
service-connected pancreatitis as 
ultimately led to any diagnosed 
gastrointestinal disability. 

Conduct all special studies deemed 
necessary to render the requested 
opinions. 

A complete rationale for all opinions 
expressed should be provided.  The 
opinions should address the particulars 
of this Veteran's service record, 
medical history, and the relevant 
medical science as applicable to this 
claim.  If the examiner cannot respond 
without resorting to speculation, he or 
she should explain why a response would 
be speculative.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  After the development requested 
above has been completed, review the 
record and adjudicate the issue on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


